                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



7-ELEVEN, INC.                                :
            Plaintiff,
                                                         CIVIL ACTION
              v.                              :          NO. 18-3521

JAGIR INC. and AMRIT DHALIWAL
             Defendants.                      :



                                          ORDER


       AND NOW, this 24th day of October, 2018, upon consideration of the Report and

Recommendation (ECF No. 18) issued by the Honorable Lynne A. Sitarski in the above-

captioned matter, it is hereby ORDERED as follows:

              (1)    The Report and Recommendation (ECF No. 18) is ADOPTED and
                     APPROVED; and,

              (2)    Because the issues between Plaintiff and Defendants have been settled and
                     upon Order of the court pursuant to the provisions of Rule 41.1(b) of the
                     Local Rules of Civil Procedure of this Court, it is hereby ORDERED and
                     DECREED that the claims against Defendants are DISMISSED with
                     prejudice pursuant to agreement of counsel.


                                                         BY THE COURT:


                                                         /s/ C. Darnell Jones, II J.
